               Case 19-22088               Doc 1         Filed 12/11/19          Entered 12/11/19 14:33:39                        Page 1 of 110

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF CONNECTICUT

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Jeffrey
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        C.
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Schwartzman
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-3049
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
               Case 19-22088              Doc 1        Filed 12/11/19             Entered 12/11/19 14:33:39                    Page 2 of 110
Debtor 1   Jeffrey C. Schwartzman                                                                     Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and     I have not used any business name or EINs.
     Employer Identification
     Numbers (EIN) you have FDBA Sweet U Staten Island, LLC
     used in the last 8 years FDBA Sweet U Providence Place, LLC
                                 FDBA Sweet U I-95, LLC
                                 FDBA Sweet U Buckland Hills, LLC
                                 FDBA Sweet U BDL, LLC
                                 FDBA Sweet U Taubman, LLC (Westfarms)
                                                                                                  I have not used any business name or EINs.
                                 FDBA Sweet U-Simon, LLC (Wrentham
                                 Village Outlets)
     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 24 Mill Pond Road, Unit #16
                                 Granby, CT 06035
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Hartford
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
               Case 19-22088               Doc 1         Filed 12/11/19           Entered 12/11/19 14:33:39                        Page 3 of 110
Debtor 1    Jeffrey C. Schwartzman                                                                        Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
               Case 19-22088                 Doc 1     Filed 12/11/19               Entered 12/11/19 14:33:39                       Page 4 of 110
Debtor 1    Jeffrey C. Schwartzman                                                                         Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.       Go to Part 4.
    business?
                                      Yes.      Name and location of business
     A sole proprietorship is a
     business you operate as                    Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                                Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                       Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.       I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.       I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                                Code.

                                      Yes.      I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                           What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                       If immediate attention is
    immediate attention?                      needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,              Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                page 4
               Case 19-22088                Doc 1        Filed 12/11/19              Entered 12/11/19 14:33:39                  Page 5 of 110
Debtor 1    Jeffrey C. Schwartzman                                                                     Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
               Case 19-22088               Doc 1      Filed 12/11/19             Entered 12/11/19 14:33:39                         Page 6 of 110
Debtor 1    Jeffrey C. Schwartzman                                                                        Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                               individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Jeffrey C. Schwartzman
                                 Jeffrey C. Schwartzman                                            Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on     December 11, 2019                                 Executed on
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
              Case 19-22088               Doc 1           Filed 12/11/19        Entered 12/11/19 14:33:39                          Page 7 of 110
Debtor 1   Jeffrey C. Schwartzman                                                                         Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Joel M. Grafstein                                              Date         December 11, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Joel M. Grafstein ct06191
                                Printed name

                                Grafstein & Arcaro, LLC
                                Firm name

                                114 West Main Street
                                Suite 105
                                New Britain, CT 06051
                                Number, Street, City, State & ZIP Code

                                Contact phone     (860) 674-8003                             Email address

                                ct06191 CT
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                Case 19-22088                     Doc 1            Filed 12/11/19                   Entered 12/11/19 14:33:39                                    Page 8 of 110
 Fill in this information to identify your case:

 Debtor 1                   Jeffrey C. Schwartzman
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF CONNECTICUT

 Case number
 (if known)                                                                                                                                                          Check if this is an
                                                                                                                                                                     amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                    Your assets
                                                                                                                                                                    Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................      $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................           $              20,514.01

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................      $              20,514.01

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                    Your liabilities
                                                                                                                                                                    Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                       $                      0.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                             $              10,253.32

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                               $          1,463,053.12


                                                                                                                                     Your total liabilities $                1,473,306.44


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                $                      0.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                            $                5,963.35

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

                Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.
 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                       page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
             Case 19-22088                    Doc 1          Filed 12/11/19      Entered 12/11/19 14:33:39                   Page 9 of 110
 Debtor 1      Jeffrey C. Schwartzman                                                     Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            10,253.32

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                 0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                 0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                 0.00


       9g. Total. Add lines 9a through 9f.                                                           $             10,253.32




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 19-22088                   Doc 1         Filed 12/11/19               Entered 12/11/19 14:33:39                              Page 10 of 110
 Fill in this information to identify your case and this filing:

 Debtor 1                   Jeffrey C. Schwartzman
                            First Name                      Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing)        First Name                      Middle Name                     Last Name


 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number                                                                                                                                             Check if this is an
                                                                                                                                                         amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                   12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?



 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                     $0.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                  Current value of the
                                                                                                                                                    portion you own?
                                                                                                                                                    Do not deduct secured
                                                                                                                                                    claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
         Yes. Describe.....

                                         Misc. Household Goods- At Residence                                                                                     $5,000.00


                                         Misc. Household Goods- At 114 Oxford Drive, South Windsor                                                               $2,500.00



Official Form 106A/B                                                      Schedule A/B: Property                                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
             Case 19-22088                   Doc 1          Filed 12/11/19         Entered 12/11/19 14:33:39               Page 11 of 110
 Debtor 1       Jeffrey C. Schwartzman                                                              Case number (if known)

7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Cell Phone and Misc. Electronics                                                                             $1,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Misc. Clothing                                                                                               $1,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Misc. Jewelry                                                                                                $1,000.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                     $10,500.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No

Official Form 106A/B                                                 Schedule A/B: Property                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case 19-22088                             Doc 1               Filed 12/11/19                         Entered 12/11/19 14:33:39                Page 12 of 110
 Debtor 1          Jeffrey C. Schwartzman                                                                                           Case number (if known)

        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking                                T.D. Bank - A/C #9295                                                  $1,000.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                   % of ownership:

                                                  Sweek U Staten Island, LLC                                                               60          %                       $1.00


                                                  Sweek U Providence Place, LLC                                                            60          %                       $1.00


                                                  Sweek U I-95, LLC                                                                        60          %                       $1.00


                                                  Sweek U BDL, LLC                                                                         60          %                       $1.00


                                                  Sweek U Taubman, LLC                                                                     60          %                       $1.00


                                                  Sweek U Simon, LLC                                                                       60          %                       $1.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                                                  Institution name:

                                              Individual TOD                                      Fidelity Investments - A/C #X65-412112                                       $0.01


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                                                Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No

Official Form 106A/B                                                                       Schedule A/B: Property                                                              page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19         Entered 12/11/19 14:33:39                    Page 13 of 110
 Debtor 1        Jeffrey C. Schwartzman                                                                  Case number (if known)

        Yes.............        Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                      Current value of the
                                                                                                                                     portion you own?
                                                                                                                                     Do not deduct secured
                                                                                                                                     claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......




                                                         Possible IRS Refund-2019                                                                 $5,906.00


                                                         Possible DRS (State of Connecticut) tax
                                                            refund - 2019 (subject to possible
                                                            offset for outstanding taxes)                                                         $2,746.00




                                                         Possible Rhode Island-tax refund 2019                                                      $356.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                  Beneficiary:                          Surrender or refund
                                                                                                                                      value:



Official Form 106A/B                                                 Schedule A/B: Property                                                             page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
             Case 19-22088                       Doc 1           Filed 12/11/19                    Entered 12/11/19 14:33:39                                   Page 14 of 110
 Debtor 1        Jeffrey C. Schwartzman                                                                                          Case number (if known)


                                             Banner Life-Term Insurance - Policy
                                             #17B574809 ($250,000 Face Amount)                                        Jennifer Tolman                                              $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................            $10,014.01


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                     $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                              page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
             Case 19-22088                         Doc 1             Filed 12/11/19                     Entered 12/11/19 14:33:39                               Page 15 of 110
 Debtor 1         Jeffrey C. Schwartzman                                                                                                Case number (if known)

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                      $0.00
 56. Part 2: Total vehicles, line 5                                                                                $0.00
 57. Part 3: Total personal and household items, line 15                                                      $10,500.00
 58. Part 4: Total financial assets, line 36                                                                  $10,014.01
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $20,514.01              Copy personal property total          $20,514.01

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                        $20,514.01




Official Form 106A/B                                                               Schedule A/B: Property                                                                           page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy
              Case 19-22088                  Doc 1          Filed 12/11/19            Entered 12/11/19 14:33:39                    Page 16 of 110
 Fill in this information to identify your case:

 Debtor 1                Jeffrey C. Schwartzman
                         First Name                         Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF CONNECTICUT

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      Misc. Household Goods- At                                       $5,000.00                                  $5,000.00     11 U.S.C. § 522(d)(3)
      Residence
      Line from Schedule A/B: 6.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Misc. Household Goods- At 114                                   $2,500.00                                  $2,500.00     11 U.S.C. § 522(d)(3)
      Oxford Drive, South Windsor
      Line from Schedule A/B: 6.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Cell Phone and Misc. Electronics                                $1,000.00                                  $1,000.00     11 U.S.C. § 522(d)(3)
      Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Misc. Clothing                                                  $1,000.00                                  $1,000.00     11 U.S.C. § 522(d)(3)
      Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Misc. Jewelry                                                   $1,000.00                                  $1,000.00     11 U.S.C. § 522(d)(4)
      Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19            Entered 12/11/19 14:33:39                       Page 17 of 110
 Debtor 1    Jeffrey C. Schwartzman                                                                      Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Checking: T.D. Bank - A/C #9295                                  $1,000.00                                  $1,000.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 17.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Sweek U Staten Island, LLC                                             $1.00                                     $1.00       11 U.S.C. § 522(d)(5)
     60 % ownership
     Line from Schedule A/B: 19.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Sweek U Providence Place, LLC                                          $1.00                                     $1.00       11 U.S.C. § 522(d)(5)
     60 % ownership
     Line from Schedule A/B: 19.2                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Sweek U I-95, LLC                                                      $1.00                                     $1.00       11 U.S.C. § 522(d)(5)
     60 % ownership
     Line from Schedule A/B: 19.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Sweek U BDL, LLC                                                       $1.00                                     $1.00       11 U.S.C. § 522(d)(5)
     60 % ownership
     Line from Schedule A/B: 19.4                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Sweek U Taubman, LLC                                                   $1.00                                     $1.00       11 U.S.C. § 522(d)(5)
     60 % ownership
     Line from Schedule A/B: 19.5                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Sweek U Simon, LLC                                                     $1.00                                     $1.00       11 U.S.C. § 522(d)(5)
     60 % ownership
     Line from Schedule A/B: 19.6                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Individual TOD: Fidelity Investments                                   $0.01                                     $0.01       11 U.S.C. § 522(d)(12)
     - A/C #X65-412112
     Line from Schedule A/B: 21.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Possible IRS Refund-2019                                         $5,906.00                                  $5,906.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 28.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Possible DRS (State of Connecticut)                              $2,746.00                                  $2,746.00        11 U.S.C. § 522(d)(5)
     tax refund - 2019 (subject to possible
     offset for outstanding taxes)                                                         100% of fair market value, up to
     Line from Schedule A/B: 28.2                                                          any applicable statutory limit

     Possible Rhode Island-tax refund                                    $356.00                                   $356.00        11 U.S.C. § 522(d)(5)
     2019
     Line from Schedule A/B: 28.3                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Banner Life-Term Insurance - Policy                                    $0.00                                     $0.00       11 U.S.C. § 522(d)(7)
     #17B574809 ($250,000 Face Amount)
     Beneficiary: Jennifer Tolman                                                          100% of fair market value, up to
     Line from Schedule A/B: 31.1                                                          any applicable statutory limit


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19      Entered 12/11/19 14:33:39                 Page 18 of 110
 Debtor 1    Jeffrey C. Schwartzman                                                            Case number (if known)

 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                     page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              Case 19-22088                  Doc 1          Filed 12/11/19     Entered 12/11/19 14:33:39                       Page 19 of 110
 Fill in this information to identify your case:

 Debtor 1                Jeffrey C. Schwartzman
                         First Name                         Middle Name           Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name           Last Name


 United States Bankruptcy Court for the:              DISTRICT OF CONNECTICUT

 Case number
 (if known)                                                                                                                            Check if this is an
                                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?

           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.




Official Form 106D                               Schedule D: Creditors Who Have Claims Secured by Property                                             page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
               Case 19-22088                 Doc 1           Filed 12/11/19                 Entered 12/11/19 14:33:39                         Page 20 of 110
 Fill in this information to identify your case:

 Debtor 1                     Jeffrey C. Schwartzman
                              First Name                    Middle Name                        Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                DISTRICT OF CONNECTICUT

 Case number
 (if known)                                                                                                                                            Check if this is an
                                                                                                                                                       amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim       Priority             Nonpriority
                                                                                                                                          amount               amount
 2.1          Department of Revenue Services                         Last 4 digits of account number                            $273.25              $273.25                 $0.00
              Priority Creditor's Name
              State of Connecticut                                   When was the debt incurred?
              Twenty Five Sigourney Street
              P.O. Box 5088
              Hartford, CT 06106
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
                                                                        Unliquidated
              Debtor 2 only
                                                                        Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:
              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No
                                                                        Other. Specify
              Yes                                                                        Sales taxes-Westfarms; Buckland and BDL




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              43933                                           Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19                  Entered 12/11/19 14:33:39                       Page 21 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                           Case number (if known)

 2.2      Eighth Utilities District                                  Last 4 digits of account number     0845                      $86.82       $0.00             $86.82
          Priority Creditor's Name
          Attn: Manager                                              When was the debt incurred?
          18 Main Street
          Manchester, CT 06042
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Personal Property Taxes

 2.3      Internal Revenue Service                                   Last 4 digits of account number                        Unknown             $0.00               $0.00
          Priority Creditor's Name
          PO Box 7346                                                When was the debt incurred?
          Philadelphia, PA 19101-7346
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Taxes

          Massachusetts Department of
 2.4      Revenue                                                    Last 4 digits of account number                         $1,000.00       $1,000.00              $0.00
          Priority Creditor's Name
          PO Box 7010                                                When was the debt incurred?
          Boston, MA 02204
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.
                                                                        Contingent
           Debtor 1 only
                                                                        Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes                                                                           Sales and Use Tax




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19                  Entered 12/11/19 14:33:39                    Page 22 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                           Case number (if known)

 2.5      New York State Department of                               Last 4 digits of account number     9173               Unknown          $0.00              $0.00
          Priority Creditor's Name
          Taxation and Finance                                       When was the debt incurred?
          Civil Enforcement Central Office
          W.A. Harriman Campus
          Albany, NY 12227
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.
                                                                        Contingent
           Debtor 1 only
                                                                        Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes                                                                           Possible tax liability - Sweet U Staten Island LLC

 2.6      State of Connecticut                                       Last 4 digits of account number     9320                  $200.00     $200.00              $0.00
          Priority Creditor's Name
          Attn: Department of Labor                                  When was the debt incurred?
          200 Folly Brook Road
          Wethersfield, CT 06109
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.
                                                                        Contingent
           Debtor 1 only
                                                                        Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes                                                                           Labor Fees

 2.7      State of Connecticut                                       Last 4 digits of account number     9372                  $301.89     $301.89              $0.00
          Priority Creditor's Name
          Attn: Department of Labor                                  When was the debt incurred?
          200 Folly Brook Road
          Wethersfield, CT 06109
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.
                                                                        Contingent
           Debtor 1 only
                                                                        Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:
           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes                                                                           Labor Fees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19                  Entered 12/11/19 14:33:39                    Page 23 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                           Case number (if known)

 2.8      State of New York                                          Last 4 digits of account number                         $5,000.00    $5,000.00              $0.00
          Priority Creditor's Name
          Workers' Compensation Bureau                               When was the debt incurred?
          Attn: Commissioner
          P.O. Box 5200
          Binghamton, NY 13902
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.
                                                                        Contingent
           Debtor 1 only
                                                                        Unliquidated
           Debtor 2 only
                                                                        Disputed
           Debtor 1 and Debtor 2 only
                                                                     Type of PRIORITY unsecured claim:
           At least one of the debtors and another
                                                                        Domestic support obligations
           Check if this claim is for a community debt
                                                                        Taxes and certain other debts you owe the government
       Is the claim subject to offset?
                                                                        Claims for death or personal injury while you were intoxicated
           No
                                                                        Other. Specify
           Yes
                                                                                         Possible personal liability for Sweet U Staten
                                                                                         Island LLC

 2.9      Town of Manchester                                         Last 4 digits of account number     3028                $1,664.53    $1,664.53              $0.00
          Priority Creditor's Name
          Collector of Revenue                                       When was the debt incurred?         2017
          41 Center Street
          Po Box 191
          Manchester, CT 06045-0191
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Personal Property Taxes

 2.1
 0        Town of South Windsor                                      Last 4 digits of account number     1080                  $471.31     $471.31               $0.00
          Priority Creditor's Name
          Attn: Tax Collector                                        When was the debt incurred?
          1540 Sullivan Avenue
          South Windsor, CT 06074
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           2016 CanAm Spyder Motorcycle




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 4 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
             Case 19-22088                    Doc 1          Filed 12/11/19                  Entered 12/11/19 14:33:39                            Page 24 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                           Case number (if known)

 2.1
 1          Town of Windsor Locks                                    Last 4 digits of account number     0759                $1,255.52              $1,255.52                    $0.00
            Priority Creditor's Name
            Tax Collector                                            When was the debt incurred?
            50 Church Street
            Windsor Locks, CT 06096
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                            10 Schoephoester Road/Personal Property


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        Aetna Pharmacy Management                                  Last 4 digits of account number                                                                       $111.57
            Nonpriority Creditor's Name
            P.O. Box 741940                                            When was the debt incurred?
            Atlanta, GA 30374
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                 Debtor 1 only                                             Contingent
                 Debtor 2 only                                             Unliquidated
                 Debtor 1 and Debtor 2 only                                Disputed
                 At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                     Student loans
            debt                                                          Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                 Yes                                                       Other. Specify   medical




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 5 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19               Entered 12/11/19 14:33:39                           Page 25 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 4.2      Ally Financial                                             Last 4 digits of account number       7062                                             $1,933.31
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          PO Box 380901
          Minneapolis, MN 55438-0901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collections/Prior Leased Vehicle Payments
              Yes                                                       Other. Specify   and Taxes


 4.3      Ally Financial                                             Last 4 digits of account number                                                      $14,877.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          200 Renaissance Center
          Detroit, MI 48243
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4      Altus GTS Inc.                                             Last 4 digits of account number       4303                                             $4,821.58
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          2400 Veterans Memorial Blvd, Ste
          300
          Kenner, LA 70062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collections




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19               Entered 12/11/19 14:33:39                           Page 26 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 4.5      American Express                                           Last 4 digits of account number       4005                                           $30,728.61
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          PO Box 1270
          Newark, NJ 07101-1270
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collections


 4.6      Anne Zack                                                  Last 4 digits of account number       2017                                             Unknown
          Nonpriority Creditor's Name
          29 Circle Drive                                            When was the debt incurred?
          Rumson, NJ 07760
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   contingent liaiblity


 4.7      Anthem Blue Cross and Blue Shield                          Last 4 digits of account number       7285                                                 $87.25
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          108 Leigus Road
          Wallingford, CT 06492
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collections




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19               Entered 12/11/19 14:33:39                           Page 27 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 4.8      Axis Communications, Inc.                                  Last 4 digits of account number       4257                                               $399.00
          Nonpriority Creditor's Name
          Attn: Member                                               When was the debt incurred?
          300 Apollo Drive
          Chelmsford, MA 01824
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Replacement Unit Companion Rec 3CG 1TB
              Yes                                                       Other. Specify   US


 4.9      Cantor Colburn, LLP                                        Last 4 digits of account number                                                        $4,821.58
          Nonpriority Creditor's Name
          Attn: Member                                               When was the debt incurred?
          20 Church Street, 22nd Floor
          Hartford, CT 06103-3207
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Trademark Attorney


 4.1
 0        Chase                                                      Last 4 digits of account number       6375                                           $27,406.61
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          PO Box 15298
          Wilmington, DE 19850-5298
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collections




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19               Entered 12/11/19 14:33:39                           Page 28 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 4.1
 1        Citi                                                       Last 4 digits of account number                                                        $4,737.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          PO Box 6190
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 2        Citizens Bank                                              Last 4 digits of account number       2657                                               $250.57
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          Po Box 42002
          Providence, RI 02940
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Overdrawn Business Account/Collections


 4.1
 3        CNA Insurance                                              Last 4 digits of account number       0181                                               $366.72
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          Po Box 790094
          Saint Louis, MO 63179-0094
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Insurance




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19               Entered 12/11/19 14:33:39                           Page 29 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 4.1
 4        Columbia Gas of Massachuessetts                            Last 4 digits of account number       0046                                                 $39.60
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          Po Box 742514
          Cincinnati, OH 45274-2514
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.1      Connecticut Airport Authority
 5        (CAA)                                                      Last 4 digits of account number       3580                                           $15,872.84
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?           5/20/18-1/20/19
          334 Ella Grasso Turnpike, Suite 160
          Windsor Locks, CT 06096
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Unpaid Rent


 4.1      Connecticut Airport Authority                                                                    Various
 6        (CAA)                                                      Last 4 digits of account number       Invoices                                           $250.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          334 Ella Grasso Turnpike, Suite 160
          Windsor Locks, CT 06096
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Badging & Fingerprinting Fees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19               Entered 12/11/19 14:33:39                           Page 30 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 4.1
 7        Cox Communications                                         Last 4 digits of account number       4401                                               $266.73
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          Po Box 9001085
          Louisville, KY 40290-1085
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 8        Cox Communications                                         Last 4 digits of account number       6001                                               $306.74
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          Po Box 9001085
          Louisville, KY 40290-1085
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collections


 4.1
 9        Cube Smart                                                 Last 4 digits of account number       2598                                               $634.99
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          23 South Main Street
          East Windsor, CT 06088
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19               Entered 12/11/19 14:33:39                           Page 31 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 4.2
 0        David Zack                                                 Last 4 digits of account number       2017                                          $380,000.00
          Nonpriority Creditor's Name
          29 Circle Drive                                            When was the debt incurred?
          Rumson, NJ 07760
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Loans for Sweet U


 4.2
 1        Eversource                                                 Last 4 digits of account number       2259                                               $332.03
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          Po Box 650032
          Dallas, TX 75265-0032
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Utilities/Collections


 4.2
 2        First Data Global Leasing                                  Last 4 digits of account number       7000                                             $4,889.54
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          Po Box 173845
          Denver, CO 80217
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collections




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19               Entered 12/11/19 14:33:39                           Page 32 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 4.2
 3        First Data Merchant Services                               Last 4 digits of account number       6882                                             $4,733.48
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          4000 Coral Ridge Drive, C-230
          Coral Springs, FL 33065
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.2
 4        First Data Merchant Services                               Last 4 digits of account number       3882                                             $4,889.54
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          Po Box 17548
          Denver, CO 80217-7548
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.2
 5        First Data Merchant Services                               Last 4 digits of account number       6883                                               $125.57
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          Po Box 17548
          Denver, CO 80217-7548
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19               Entered 12/11/19 14:33:39                           Page 33 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 4.2
 6        GGP-Buckland Hills Mall, LLC                               Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          Attn: Managing Member                                      When was the debt incurred?           8-18-17
          110 N. Wacker Drive
          Chicago, IL 60606
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Guaranty of Lease


 4.2
 7        GGP-Providence Place, LLC                                  Last 4 digits of account number       2953                                          $273,022.17
          Nonpriority Creditor's Name
          Attn: Member                                               When was the debt incurred?           1-9-2018
          350 N. Wacker Drive
          Chicago, IL 60654-1607
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Defaulted Lease


 4.2
 8        GGP-Staten Island Mall, LLC                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          Attn: Managing Member                                      When was the debt incurred?           8-18-17
          110 N. Wacker Drive
          Chicago, IL 60606
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Guaranty of Lease




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19               Entered 12/11/19 14:33:39                           Page 34 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 4.2
 9        GMAC                                                       Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          P.O. Box 78234                                             When was the debt incurred?
          Phoenix, AZ 85062-8234
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Possible deficiency following repossession
              Yes                                                       Other. Specify   of 2017 Chevrolet Suburban


 4.3
 0        Golden Rule/United Healthcare                              Last 4 digits of account number       6182                                               $198.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          Po Box 740209
          Cincinnati, OH 45274-0209
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Insurance Premium/Collections


 4.3
 1        Goodhire                                                   Last 4 digits of account number       4006                                               $935.00
          Nonpriority Creditor's Name
          Infection Risk Solutions, LLC                              When was the debt incurred?
          Attn: President
          555 Twin Dolphin Drive, #200
          Redwood City, CA 94065
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Background Check Services/Collections




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19               Entered 12/11/19 14:33:39                           Page 35 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 4.3
 2        Google LLC                                                 Last 4 digits of account number       0728                                                 $20.20
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          1600 Amphitheatre Parkway
          Mountain View, CA 94043
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Monthly billing/Web Domain/Sweet U


 4.3
 3        Granite Communications                                     Last 4 digits of account number       3393                                             $1,568.05
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          100 Newport Avenue Extension
          Quincy, MA 02171
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Services


 4.3
 4        Griggs & Browne Pest Control                               Last 4 digits of account number       4486                                               $360.00
          Nonpriority Creditor's Name
          Attn: Manager                                              When was the debt incurred?
          175 Niantic Avenue
          Providence, RI 02907
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19               Entered 12/11/19 14:33:39                           Page 36 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 4.3
 5        Guardian Self Storage                                      Last 4 digits of account number       G443                                               $534.21
          Nonpriority Creditor's Name
          Attn: Manager                                              When was the debt incurred?
          106 Washington Street
          Foxboro, MA 02035
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Storage Service-judgment


 4.3
 6        Hartford Financial Services                                Last 4 digits of account number                                                          $569.20
          Nonpriority Creditor's Name
          c/o Brown & Joseph, LLC                                    When was the debt incurred?
          One Pierce Place, Suite 700W
          Itasca, IL 60143
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible claim


 4.3
 7        Hartford HealthCare                                        Last 4 digits of account number       3700                                               $362.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          PO Box 419032
          Boston, MA 02241-9032
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19               Entered 12/11/19 14:33:39                           Page 37 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 4.3
 8        J.H. LaPierre, Jr. & Son, LLC                              Last 4 digits of account number       3439                                             $8,410.43
          Nonpriority Creditor's Name
          Attn: Member                                               When was the debt incurred?
          6 Arlington Road
          Windsor Locks, CT 06096
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Plumber/Electrician


 4.3
 9        Kabbage                                                    Last 4 digits of account number       7702                                             $5,118.28
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          Po Box 77081
          Atlanta, GA 30357
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Loan


 4.4
 0        Kurtis Lavoie                                              Last 4 digits of account number       1421                                               $159.53
          Nonpriority Creditor's Name
          92 Simms Road                                              When was the debt incurred?
          Berlin, CT 06037
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Graphic Designer




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19               Entered 12/11/19 14:33:39                           Page 38 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 4.4
 1        Lakeside Electric                                          Last 4 digits of account number       1253                                               $263.22
          Nonpriority Creditor's Name
          Attn: Manager                                              When was the debt incurred?
          123 Secret Lake Road
          Avon, CT 06001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.4      Law Office of Keith Yagaloff &
 2        Associate                                                  Last 4 digits of account number                                                        $2,442.50
          Nonpriority Creditor's Name
          Attn: Keith Yagaloff, Esq.                                 When was the debt incurred?
          1343 Sullivan Avenue
          South Windsor, CT 06074
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Legal Fees


 4.4
 3        Leslie Herman                                              Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          114 Oxford Drive                                           When was the debt incurred?
          South Windsor, CT 06074
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                        Contingent
              Debtor 1 only
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   possible claim of contribution




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19               Entered 12/11/19 14:33:39                           Page 39 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 4.4
 4        Maryland Plastics Inc.                                     Last 4 digits of account number       3443                                             $1,290.24
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          251 East Central Avenue
          Federalsburg, MD 21632
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Merchandise


 4.4
 5        Milestone Payroll Company                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?

          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 6        National Grid                                              Last 4 digits of account number       2020                                               $268.58
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          Po Box 960
          Northborough, MA 01532-0960
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19               Entered 12/11/19 14:33:39                           Page 40 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 4.4
 7        New York Registered Agent.Com                              Last 4 digits of account number       5269                                                 $49.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          90 State Street, Suite 700 Office 40
          Albany, NY 12207
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.4
 8        New York State Insurance Fund                              Last 4 digits of account number       4638                                             $1,080.54
          Nonpriority Creditor's Name
          Disability Insurance Benefits                              When was the debt incurred?
          Attn: President
          Po Box 5239
          New York, NY 10008-5239
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Disability Insurance Benefits


 4.4
 9        Nissan-Infiniti LT                                         Last 4 digits of account number                                                        $2,235.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          PO Box 660366
          Dallas, TX 75266-0366
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 21 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19               Entered 12/11/19 14:33:39                           Page 41 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 4.5
 0        On Deck                                                    Last 4 digits of account number       0343                                           $10,822.98
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          901 N. Stuart Street, Suite 700
          Arlington, VA 22203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Loan


 4.5
 1        Pronto Printers                                            Last 4 digits of account number       0466                                               $674.26
          Nonpriority Creditor's Name
          Attn: Manager                                              When was the debt incurred?
          2406 Berlin Turnpike
          Newington, CT 06111
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.5      Rhode Island Registered
 2        Agent.Com                                                  Last 4 digits of account number       56HK                                                 $49.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          One Richmond Square, Suite 125B
          Providence, RI 02906
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 22 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19               Entered 12/11/19 14:33:39                           Page 42 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 4.5
 3        Richard Millwater                                          Last 4 digits of account number                                                      $90,000.00
          Nonpriority Creditor's Name
          336 37th Street                                            When was the debt incurred?           12/20/2016
          Brooklyn, NY 11232
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Loan - Sweet U


 4.5
 4        Richard Millwater                                          Last 4 digits of account number                                                     $210,000.00
          Nonpriority Creditor's Name
          336 37th Street                                            When was the debt incurred?           9/13/2016
          Brooklyn, NY 11232
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal Loan - Sweet U


 4.5
 5        Rome McGuigan, P.C.                                        Last 4 digits of account number       5144                                           $19,932.84
          Nonpriority Creditor's Name
          One State Street                                           When was the debt incurred?
          Hartford, CT 06103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Legal Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 23 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19               Entered 12/11/19 14:33:39                           Page 43 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 4.5
 6        Ronald Bromberg                                            Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          417 Beechwood Place                                        When was the debt incurred?           various
          Westfield, NJ 07090
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   contribution claim as to business debts


 4.5      Standard Parking/Admin. Parking
 7        Building                                                   Last 4 digits of account number       1800                                               $150.00
          Nonpriority Creditor's Name
          Attn: Manager                                              When was the debt incurred?
          Bradley International Airport
          Windsor Locks, CT 06096
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Parking


 4.5
 8        Synchrony Bank/JCP                                         Last 4 digits of account number                                                        $3,084.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          PO Box 965007
          Orlando, FL 32896-5007
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Merchandise




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 24 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19               Entered 12/11/19 14:33:39                           Page 44 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 4.5      The Hartford Financial Services
 9        Group                                                      Last 4 digits of account number       5156                                               $999.15
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          Po Box 59838
          Schaumburg, IL 60159-0838
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Insurance for Workers Compensation


 4.6      The Hartford Financial Services
 0        Group                                                      Last 4 digits of account number       3343                                             $1,175.88
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          Po Box 59838
          Schaumburg, IL 60159-0838
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Insurance for Workers Compensation


 4.6
 1        The Hitchcock Group, LLC                                   Last 4 digits of account number       1818                                             $2,500.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          600 Sylvan Avenue, Suite 206
          Englewood Cliffs, NJ 07632
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 25 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19               Entered 12/11/19 14:33:39                           Page 45 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 4.6                                                                                                       Various
 2        The Nutty Bavarian                                         Last 4 digits of account number       Invoices                                         $6,041.71
          Nonpriority Creditor's Name
          Attn: Manager                                              When was the debt incurred?
          305 Hickman Drive
          Sanford, FL 32771
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Merchandise (Staten Island $1,529.65,
                                                                                         Providence Mall $1,490.95, Buckland Hills
              Yes                                                       Other. Specify   $1,510.55, BDL $1,510.55)


 4.6
 3        TriMark United East                                        Last 4 digits of account number       1457                                             $4,573.11
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          505 Collins Street
          Attleboro, MA 02703
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collections Suit: HHD-CV18-5054890-S
              Yes                                                       Other. Specify   Judgment of Dismissal on 2/8/19


 4.6
 4        Verizon                                                    Last 4 digits of account number       0001                                               $255.38
          Nonpriority Creditor's Name
          Attn: Manager                                              When was the debt incurred?
          Po Box 25505
          Lehigh Valley, PA 18002-5505
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account/Collections



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 26 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19               Entered 12/11/19 14:33:39                           Page 46 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 4.6
 5        Webster Bank                                               Last 4 digits of account number       0208                                             $1,700.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          436 Slater Road
          New Britain, CT 06053
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account/Overdrawn


 4.6
 6        Webster Bank                                               Last 4 digits of account number       7593                                           $10,920.73
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          145 Bank Street
          Waterbury, CT 06702
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Card


 4.6
 7        Webster Bank                                               Last 4 digits of account number       3215                                               $244.69
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          436 Slater Road
          New Britain, CT 06053
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account/Overdrawn




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 27 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19               Entered 12/11/19 14:33:39                           Page 47 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 4.6
 8        Webster Bank                                               Last 4 digits of account number       6487                                               $127.00
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          436 Slater Road
          New Britain, CT 06053
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account/Overdrawn


 4.6
 9        Webster Bank                                               Last 4 digits of account number       2770                                             $1,838.98
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          436 Slater Road
          New Britain, CT 06053
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account/Overdrawn


 4.7
 0        Webster Bank                                               Last 4 digits of account number       7867                                               $552.27
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          436 Slater Road
          New Britain, CT 06053
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account/Overdrawn




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 28 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19               Entered 12/11/19 14:33:39                           Page 48 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 4.7
 1        Webster Bank                                               Last 4 digits of account number       7793                                               $532.19
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          436 Slater Road
          New Britain, CT 06053
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account/Overdrawn


 4.7
 2        Webster Bank                                               Last 4 digits of account number       0198                                               $957.11
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          436 Slater Road
          New Britain, CT 06053
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account/Overdrawn


 4.7
 3        Webster Bank                                               Last 4 digits of account number       9633                                             $1,702.14
          Nonpriority Creditor's Name
          Attn: President                                            When was the debt incurred?
          436 Slater Road
          New Britain, CT 06053
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account/Overdrawn




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 29 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19                Entered 12/11/19 14:33:39                           Page 49 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 4.7
 4         Webster Bank                                              Last 4 digits of account number       3206                                                       $862.69
           Nonpriority Creditor's Name
           Attn: President                                           When was the debt incurred?
           436 Slater Road
           New Britain, CT 06053
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Account/Overdrawn


 4.7
 5         Wells Fargo Home Mortgage                                 Last 4 digits of account number       6835                                                  $291,589.00
           Nonpriority Creditor's Name
           Attn: President                                           When was the debt incurred?
           PO Box 10335
           Des Moines, IA 50306-0335
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Mortgage

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Attorney Richard Healy                                        Line 4.55 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 One State Street                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Hartford, CT 06103
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Aubrey Law Firm                                               Line 4.50 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Henry Veasley III                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 12 Powder Springs St., Suite 240
 Marietta, GA 30064
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Audit Systems Inc.                                            Line 4.67 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 3696 Ulmerton Road, Suite 200
 Clearwater, FL 33762
                                                               Last 4 digits of account number



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 30 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19                Entered 12/11/19 14:33:39                           Page 50 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Audit Systems Inc.                                            Line 4.68 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 3696 Ulmerton Road, Suite 200
 Clearwater, FL 33762
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Audit Systems Inc.                                            Line 4.69 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 3696 Ulmerton Road, Suite 200
 Clearwater, FL 33762
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Audit Systems Inc.                                            Line 4.72 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 3696 Ulmerton Road, Suite 200
 Clearwater, FL 33762
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Audit Systems Inc.                                            Line 4.73 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 3696 Ulmerton Road, Suite 200
 Clearwater, FL 33762
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Audit Systems Inc.                                            Line 4.74 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 3696 Ulmerton Road, Suite 200
 Clearwater, FL 33762
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Brown & Joseph, LLC                                           Line 4.59 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Partner                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 59838
 Schaumburg, IL 60159-0838
                                                               Last 4 digits of account number                  5156

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Brown & Joseph, LLC                                           Line 4.60 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Partner                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 59838
 Schaumburg, IL 60159-0838
                                                               Last 4 digits of account number                  3343

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Cantor Colburn LLP                                            Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 20 Church Street
 Hartford, CT 06103
                                                               Last 4 digits of account number                  SBH

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Constar Financial Services, LLC                               Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Member                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 10400 N. 25th Avenue, Suite 100
 Phoenix, AZ 85021
                                                               Last 4 digits of account number                  1684

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Collection Services                                    Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Manager                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 725 Canton Street
 Norwood, MA 02062
                                                               Last 4 digits of account number

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 31 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19                Entered 12/11/19 14:33:39                           Page 51 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

                                                                                                                2259

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Protection Association, LP                             Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 802068
 Dallas, TX 75380-2068
                                                               Last 4 digits of account number                  4018

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Eckert Seamans Cherin & Mellott,                              Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 LLC                                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Christian B.W. Stephens, Esq.
 Two International Place, 16th Floor
 Boston, MA 02110
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Genpact, LLC                                                  Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 727
 Wilkes Barre, PA 18703
                                                               Last 4 digits of account number                  7285

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Hunter Warfield                                               Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 4620 Woodland Corporate Blvd.
 Tampa, FL 33614
                                                               Last 4 digits of account number                  9002

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 McCarthy, Burgess & Wolff                                     Line 4.64 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Manager                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 26000 Cannon Road
 Bedford, OH 44146
                                                               Last 4 digits of account number                  1778

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 MRS BPO, LLC.                                                 Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Member                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 1930 Olney Avenue
 Cherry Hill, NJ 08003
                                                               Last 4 digits of account number                  9737

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Nationwide Credit, Inc.                                       Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 14581
 Des Moines, IA 50306-3581
                                                               Last 4 digits of account number                  7458

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Northstar Location Services                                   Line 4.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 4285 Genesee Street
 Buffalo, NY 14225-1943
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Penn Credit                                                   Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Po Boz 69703
 Harrisburg, PA 17106-9703
                                                               Last 4 digits of account number                  0677

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Receivable Collection Services                                Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 32 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19                Entered 12/11/19 14:33:39                           Page 52 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                         Case number (if known)

 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 170 Jericho Tpke, Suite 204
 Floral Park, NY 11001
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Receivable Collection Services                                Line 4.25 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 170 Jericho Tpke, Suite 204
 Floral Park, NY 11001
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Solomon & Solomon, P.C.                                       Line 4.58 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Member                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 5 Columbia Circle
 P.O. Box 15019
 Albany, NY 12203
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 The Leviton Law Firm LTD                                      Line 4.60 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Partner                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 3 Golf Center, Suite 361
 Hoffman Estates, IL 60169
                                                               Last 4 digits of account number                    3343

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 The Receivable Management                                     Line 4.30 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Services, LLC                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: President
 Po Box 19646
 Minneapolis, MN 55419
                                                               Last 4 digits of account number                    6005

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Transworld Systems, Inc.                                      Line 4.12 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Manager                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 500 Virginia Drive, Suite 514
 Fort Washington, PA 19034
                                                               Last 4 digits of account number                    2657

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Your Collection Solution, Inc.                                Line 4.31 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: President                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 1755 North University Drive
 Hollywood, FL 33024
                                                               Last 4 digits of account number                    9428

 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                    10,253.32
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                         0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                    10,253.32

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
 Total
 claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 33 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19             Entered 12/11/19 14:33:39                   Page 53 of 110
 Debtor 1 Jeffrey C. Schwartzman                                                                     Case number (if known)

 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                    6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts        6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount     6i.
                              here.                                                                             $             1,463,053.12

                        6j.   Total Nonpriority. Add lines 6f through 6i.                              6j.      $             1,463,053.12




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 34 of 34
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 19-22088                  Doc 1           Filed 12/11/19       Entered 12/11/19 14:33:39                     Page 54 of 110
 Fill in this information to identify your case:

 Debtor 1                  Jeffrey C. Schwartzman
                           First Name                         Middle Name            Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               DISTRICT OF CONNECTICUT

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Connecticut Airport Authority (CAA)                                        Lease-BDL Airport
               Attn: President
               334 Ella Grasso Turnpike, Suite 160
               Windsor Locks, CT 06096

     2.2       First Data Global Leasing                                                  Lease #052-1453170-000
               Attn: President
               Po Box 173845
               Denver, CO 80217

     2.3       First Data Global Leasing                                                  Lease #052-1468988-000
               Attn: President
               Po Box 173845
               Denver, CO 80217

     2.4       First Data Global Leasing                                                  Lease #052-1468987-000
               Attn: President
               Po Box 173845
               Denver, CO 80217

     2.5       First Data Global Leasing                                                  Lease #052-1277640-000
               Attn: President
               Po Box 173845
               Denver, CO 80217

     2.6       First Data Global Leasing                                                  Lease #052-1277918-000
               Attn: President
               Po Box 173845
               Denver, CO 80217




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19    Entered 12/11/19 14:33:39                 Page 55 of 110
 Debtor 1       Jeffrey C. Schwartzman                                                      Case number (if known)



            Additional Page if You Have More Contracts or Leases

         Person or company with whom you have the contract or lease               State what the contract or lease is for
                         Name, Number, Street, City, State and ZIP Code

   2.7      General Growth Properties/Brookfield                                    Lease $22,303.49
            Attn: President


   2.8      Infinity Financial Services                                             2017 Infiniti QX60 #29009988157 (Payoff amount through
            Attn: President                                                         4/30/19 $37,148.38)
            Po Box 660360                                                           Voluntary Surrendered in August 2019.
            Dallas, TX 75266-0360

   2.9      Mazda American Credit                                                   2019 Mazda CX5
            Attn: President
            PO Box 55000
            Detroit, MI 48255-1939




Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                  Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
              Case 19-22088                     Doc 1            Filed 12/11/19     Entered 12/11/19 14:33:39             Page 56 of 110
 Fill in this information to identify your case:

 Debtor 1                   Jeffrey C. Schwartzman
                            First Name                           Middle Name          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name          Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF CONNECTICUT

 Case number
 (if known)                                                                                                                     Check if this is an
                                                                                                                                amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                      12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                        Check all schedules that apply:


    3.1         David Zack                                                                              Schedule D, line
                29 Circle Drive                                                                         Schedule E/F, line 4.75
                Rumson, NJ 07760
                                                                                                        Schedule G
                                                                                                      Wells Fargo Home Mortgage



    3.2         Ronald Bromberg                                                                         Schedule D, line
                417 Beechwood Place                                                                     Schedule E/F, line 4.27
                Westfield, NJ 07090
                                                                                                        Schedule G
                                                                                                      GGP-Providence Place, LLC



    3.3         Ronald Bromberg                                                                         Schedule D, line
                417 Beechwood Place                                                                     Schedule E/F, line  4.28
                Westfield, NJ 07090
                                                                                                        Schedule G
                                                                                                      GGP-Staten Island Mall, LLC




Official Form 106H                                                                Schedule H: Your Codebtors                               Page 1 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19     Entered 12/11/19 14:33:39             Page 57 of 110

 Debtor 1 Jeffrey C. Schwartzman                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                                                                                                 Check all schedules that apply:
    3.4      Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line    4.53
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Richard Millwater



    3.5      Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line    4.54
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Richard Millwater



    3.6      Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line    4.20
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 David Zack



    3.7      Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line   4.59
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 The Hartford Financial Services Group



    3.8      Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line  4.52
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Rhode Island Registered Agent.Com



    3.9      Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line 4.34
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Griggs & Browne Pest Control



    3.10     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line 4.33
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Granite Communications



    3.11     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line  4.61
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 The Hitchcock Group, LLC




Official Form 106H                                                           Schedule H: Your Codebtors                              Page 2 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19     Entered 12/11/19 14:33:39             Page 58 of 110

 Debtor 1 Jeffrey C. Schwartzman                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                                                                                                 Check all schedules that apply:
    3.12     Ronald Bromberg                                                                        Schedule D, line
             417 Beechwood Place                                                                    Schedule E/F, line  4.23
             Westfield, NJ 07090
                                                                                                    Schedule G
                                                                                                 First Data Merchant Services



    3.13     Ronald Bromberg                                                                        Schedule D, line
             417 Beechwood Place                                                                    Schedule E/F, line  4.24
             Westfield, NJ 07090
                                                                                                    Schedule G
                                                                                                 First Data Merchant Services



    3.14     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line 4.47
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 New York Registered Agent.Com



    3.15     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line  4.48
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 New York State Insurance Fund



    3.16     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line    4.65
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Webster Bank



    3.17     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line   4.60
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 The Hartford Financial Services Group



    3.18     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line    4.51
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Pronto Printers



    3.19     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line    4.41
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Lakeside Electric




Official Form 106H                                                           Schedule H: Your Codebtors                              Page 3 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19     Entered 12/11/19 14:33:39             Page 59 of 110

 Debtor 1 Jeffrey C. Schwartzman                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                                                                                                 Check all schedules that apply:
    3.20     Ronald Bromberg                                                                        Schedule D, line
             417 Beechwood Place                                                                    Schedule E/F, line  4.22
             Westfield, NJ 07090
                                                                                                    Schedule G
                                                                                                 First Data Global Leasing



    3.21     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line    4.46
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 National Grid



    3.22     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line 4.14
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Columbia Gas of Massachuessetts



    3.23     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line 4.55
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Rome McGuigan, P.C.



    3.24     Ronald Bromberg                                                                        Schedule D, line
             417 Beechwood Place                                                                    Schedule E/F, line   4.63
             Westfield, NJ 07090
                                                                                                    Schedule G
                                                                                                 TriMark United East



    3.25     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line    2.6
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 State of Connecticut



    3.26     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line  4.15
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Connecticut Airport Authority (CAA)



    3.27     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line    4.50
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 On Deck




Official Form 106H                                                           Schedule H: Your Codebtors                              Page 4 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19     Entered 12/11/19 14:33:39             Page 60 of 110

 Debtor 1 Jeffrey C. Schwartzman                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                                                                                                 Check all schedules that apply:
    3.28     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line   4.44
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Maryland Plastics Inc.



    3.29     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line  4.16
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Connecticut Airport Authority (CAA)



    3.30     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line    4.13
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 CNA Insurance



    3.31     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line 4.17
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Cox Communications



    3.32     Ronald Bromberg                                                                        Schedule D, line
             417 Beechwood Place                                                                    Schedule E/F, line 4.45
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Milestone Payroll Company



    3.33     Ronald Bromberg                                                                        Schedule D, line
             417 Beechwood Place                                                                    Schedule E/F, line   4.38
             Westfield, NJ 07090
                                                                                                    Schedule G
                                                                                                 J.H. LaPierre, Jr. & Son, LLC



    3.34     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line    4.40
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Kurtis Lavoie



    3.35     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line    4.19
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Cube Smart




Official Form 106H                                                           Schedule H: Your Codebtors                              Page 5 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19     Entered 12/11/19 14:33:39              Page 61 of 110

 Debtor 1 Jeffrey C. Schwartzman                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                                                                                                 Check all schedules that apply:
    3.36     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line     4.32
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Google LLC



    3.37     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line     4.62
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 The Nutty Bavarian



    3.38     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line     4.39
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Kabbage



    3.39     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line     4.64
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Verizon



    3.40     Ronald Bromberg                                                                        Schedule D, line
             417 Beechwood Place                                                                    Schedule E/F, line     2.2
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Eighth Utilities District



    3.41     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line     4.9
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Cantor Colburn, LLP



    3.42     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line     2.7
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 State of Connecticut



    3.43     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line     4.21
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Eversource




Official Form 106H                                                           Schedule H: Your Codebtors                              Page 6 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19     Entered 12/11/19 14:33:39             Page 62 of 110

 Debtor 1 Jeffrey C. Schwartzman                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                                                                                                 Check all schedules that apply:
    3.44     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line    2.9
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Town of Manchester



    3.45     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line 2.11
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Town of Windsor Locks



    3.46     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line 4.57
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Standard Parking/Admin. Parking Building



    3.47     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line  4.35
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Guardian Self Storage



    3.48     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line    4.31
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Goodhire



    3.49     Ronald Bromberg                                                                        Schedule D, line
             417 Beechwood Place                                                                    Schedule E/F, line   4.12
             Westfield, NJ 07090
                                                                                                    Schedule G
                                                                                                 Citizens Bank



    3.50     Ronald Bromberg                                                                        Schedule D, line
             417 Beechwood Place                                                                    Schedule E/F, line  4.25
             Westfield, NJ 07090
                                                                                                    Schedule G
                                                                                                 First Data Merchant Services



    3.51     Ronald Bromberg                                                                        Schedule D, line
             417 Beechwood Place                                                                    Schedule E/F, line   4.4
             Westfield, NJ 07090
                                                                                                    Schedule G
                                                                                                 Altus GTS Inc.




Official Form 106H                                                           Schedule H: Your Codebtors                              Page 7 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19     Entered 12/11/19 14:33:39             Page 63 of 110

 Debtor 1 Jeffrey C. Schwartzman                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                                                                                                 Check all schedules that apply:
    3.52     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line    4.67
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Webster Bank



    3.53     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line    4.68
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Webster Bank



    3.54     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line    4.69
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Webster Bank



    3.55     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line    4.70
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Webster Bank



    3.56     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line    4.71
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Webster Bank



    3.57     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line    4.72
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Webster Bank



    3.58     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line    4.73
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Webster Bank



    3.59     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line    4.74
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 Webster Bank




Official Form 106H                                                           Schedule H: Your Codebtors                              Page 8 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19     Entered 12/11/19 14:33:39             Page 64 of 110

 Debtor 1 Jeffrey C. Schwartzman                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                                                                                                 Check all schedules that apply:
    3.60     Ronald Bromberg                                                                       Schedule D, line
             417 Beechwood Place                                                                   Schedule E/F, line 4.26
             Westfield, NJ 07090
                                                                                                   Schedule G
                                                                                                 GGP-Buckland Hills Mall, LLC



    3.61     Sweet U - I95 LLC                                                                     Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line 4.55
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Rome McGuigan, P.C.



    3.62     Sweet U - I95 LLC                                                                      Schedule D, line
             24 Mill Pond Road, Unit #16                                                            Schedule E/F, line   4.63
             Granby, CT 06035
                                                                                                    Schedule G
                                                                                                 TriMark United East



    3.63     Sweet U - I95 LLC                                                                     Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    2.6
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 State of Connecticut



    3.64     Sweet U - I95 LLC                                                                     Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    4.68
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Webster Bank



    3.65     Sweet U BDL LLC                                                                       Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    4.50
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 On Deck



    3.66     Sweet U BDL LLC                                                                       Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line  4.15
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Connecticut Airport Authority (CAA)



    3.67     Sweet U BDL LLC                                                                       Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    4.66
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Webster Bank




Official Form 106H                                                           Schedule H: Your Codebtors                              Page 9 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19     Entered 12/11/19 14:33:39             Page 65 of 110

 Debtor 1 Jeffrey C. Schwartzman                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                                                                                                 Check all schedules that apply:
    3.68     Sweet U BDL LLC                                                                       Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line   4.44
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Maryland Plastics Inc.



    3.69     Sweet U BDL LLC                                                                       Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line  4.16
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Connecticut Airport Authority (CAA)



    3.70     Sweet U BDL LLC                                                                       Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    4.13
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 CNA Insurance



    3.71     Sweet U BDL LLC                                                                       Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line 4.17
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Cox Communications



    3.72     Sweet U BDL LLC                                                                        Schedule D, line
             24 Mill Pond Road, Unit #16                                                            Schedule E/F, line 4.45
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Milestone Payroll Company



    3.73     Sweet U BDL LLC                                                                        Schedule D, line
             24 Mill Pond Road, Unit #16                                                            Schedule E/F, line   4.38
             Granby, CT 06035
                                                                                                    Schedule G
                                                                                                 J.H. LaPierre, Jr. & Son, LLC



    3.74     Sweet U BDL LLC                                                                       Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    4.40
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Kurtis Lavoie



    3.75     Sweet U BDL LLC                                                                       Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    4.19
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Cube Smart




Official Form 106H                                                           Schedule H: Your Codebtors                              Page 10 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19     Entered 12/11/19 14:33:39             Page 66 of 110

 Debtor 1 Jeffrey C. Schwartzman                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                                                                                                 Check all schedules that apply:
    3.76     Sweet U BDL LLC                                                                       Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    4.32
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Google LLC



    3.77     Sweet U BDL LLC                                                                       Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    4.62
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 The Nutty Bavarian



    3.78     Sweet U BDL LLC                                                                       Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    4.39
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Kabbage



    3.79     Sweet U BDL LLC                                                                       Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line 2.11
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Town of Windsor Locks



    3.80     Sweet U BDL LLC                                                                       Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line 4.57
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Standard Parking/Admin. Parking Building



    3.81     Sweet U BDL LLC                                                                       Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line 2.1
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Department of Revenue Services



    3.82     Sweet U BDL LLC                                                                       Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    4.29
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 GMAC



    3.83     Sweet U BDL LLC                                                                       Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line 4.8
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Axis Communications, Inc.




Official Form 106H                                                           Schedule H: Your Codebtors                              Page 11 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19     Entered 12/11/19 14:33:39              Page 67 of 110

 Debtor 1 Jeffrey C. Schwartzman                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                                                                                                 Check all schedules that apply:
    3.84     Sweet U BDL LLC                                                                       Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line     4.67
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Webster Bank



    3.85     Sweet U BDL LLC                                                                       Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line 2.4
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Massachusetts Department of Revenue



    3.86     Sweet U BDL LLC                                                                       Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line     4.74
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Webster Bank



    3.87     Sweet U Buckland Hills LLC                                                             Schedule D, line
             24 Mill Pond Road, Unit #16                                                            Schedule E/F, line    4.4
             Granby, CT 06035
                                                                                                    Schedule G
                                                                                                 Altus GTS Inc.



    3.88     Sweet U Buckland Hills LLC                                                            Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line     4.62
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 The Nutty Bavarian



    3.89     Sweet U Buckland Hills LLC                                                            Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line     4.64
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Verizon



    3.90     Sweet U Buckland Hills LLC                                                             Schedule D, line
             24 Mill Pond Road, Unit #16                                                            Schedule E/F, line     2.2
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Eighth Utilities District



    3.91     Sweet U Buckland Hills LLC                                                            Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line     4.9
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Cantor Colburn, LLP




Official Form 106H                                                           Schedule H: Your Codebtors                              Page 12 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19     Entered 12/11/19 14:33:39             Page 68 of 110

 Debtor 1 Jeffrey C. Schwartzman                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                                                                                                 Check all schedules that apply:
    3.92     Sweet U Buckland Hills LLC                                                            Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    2.7
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 State of Connecticut



    3.93     Sweet U Buckland Hills LLC                                                            Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    4.21
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Eversource



    3.94     Sweet U Buckland Hills LLC                                                            Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    2.9
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Town of Manchester



    3.95     Sweet U Buckland Hills LLC                                                            Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line 2.1
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Department of Revenue Services



    3.96     Sweet U Buckland Hills LLC                                                            Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    2.6
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 State of Connecticut



    3.97     Sweet U Buckland Hills LLC                                                            Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    4.70
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Webster Bank



    3.98     Sweet U Buckland Hills LLC                                                            Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    4.71
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Webster Bank



    3.99     Sweet U Providence Place LLC                                                          Schedule D, line
             24 Mill Pond Road, Unit #16                                                           Schedule E/F, line 4.27
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 GGP-Providence Place, LLC




Official Form 106H                                                           Schedule H: Your Codebtors                              Page 13 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19     Entered 12/11/19 14:33:39             Page 69 of 110

 Debtor 1 Jeffrey C. Schwartzman                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                                                                                                 Check all schedules that apply:
    3.10     Sweet U Providence Place LLC                                                          Schedule D, line
    0        24 Mill Pond Road, Unit #16                                                           Schedule E/F, line   4.59
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 The Hartford Financial Services Group



    3.10     Sweet U Providence Place LLC                                                          Schedule D, line
    1        24 Mill Pond Road, Unit #16                                                           Schedule E/F, line  4.52
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Rhode Island Registered Agent.Com



    3.10     Sweet U Providence Place LLC                                                          Schedule D, line
    2        24 Mill Pond Road, Unit #16                                                           Schedule E/F, line 4.34
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Griggs & Browne Pest Control



    3.10     Sweet U Providence Place LLC                                                          Schedule D, line
    3        24 Mill Pond Road, Unit #16                                                           Schedule E/F, line 4.33
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Granite Communications



    3.10     Sweet U Providence Place LLC                                                          Schedule D, line
    4        24 Mill Pond Road, Unit #16                                                           Schedule E/F, line  4.61
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 The Hitchcock Group, LLC



    3.10     Sweet U Providence Place LLC                                                          Schedule D, line
    5        24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    4.62
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 The Nutty Bavarian



    3.10     Sweet U Providence Place LLC                                                          Schedule D, line
    6        24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    4.31
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Goodhire



    3.10     Sweet U Providence Place LLC                                                           Schedule D, line
    7        24 Mill Pond Road, Unit #16                                                            Schedule E/F, line   4.12
             Granby, CT 06035
                                                                                                    Schedule G
                                                                                                 Citizens Bank




Official Form 106H                                                           Schedule H: Your Codebtors                              Page 14 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19     Entered 12/11/19 14:33:39             Page 70 of 110

 Debtor 1 Jeffrey C. Schwartzman                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                                                                                                 Check all schedules that apply:
    3.10     Sweet U Providence Place LLC                                                          Schedule D, line
    8        24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    4.69
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Webster Bank



    3.10     Sweet U Providence, LLC                                                                Schedule D, line
    9        114 Oxford Drive                                                                       Schedule E/F, line  4.25
             South Windsor, CT 06074
                                                                                                    Schedule G
                                                                                                 First Data Merchant Services



    3.11     Sweet U Simon LLC (Wrentham Village)                                                  Schedule D, line
    0        24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    4.46
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 National Grid



    3.11     Sweet U Simon LLC (Wrentham Village)                                                  Schedule D, line
    1        24 Mill Pond Road, Unit #16                                                           Schedule E/F, line 4.14
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Columbia Gas of Massachuessetts



    3.11     Sweet U Simon LLC (Wrentham Village)                                                  Schedule D, line
    2        24 Mill Pond Road, Unit #16                                                           Schedule E/F, line  4.35
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Guardian Self Storage



    3.11     Sweet U Simon LLC (Wrentham Village)                                                  Schedule D, line
    3        24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    4.73
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Webster Bank



    3.11     Sweet U Staten Island LLC                                                             Schedule D, line
    4        24 Mill Pond Road, Unit #16                                                           Schedule E/F, line 2.5
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 New York State Department of



    3.11     Sweet U Staten Island LLC                                                             Schedule D, line
    5        24 Mill Pond Road, Unit #16                                                           Schedule E/F, line  4.28
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 GGP-Staten Island Mall, LLC




Official Form 106H                                                           Schedule H: Your Codebtors                              Page 15 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19     Entered 12/11/19 14:33:39             Page 71 of 110

 Debtor 1 Jeffrey C. Schwartzman                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                                                                                                 Check all schedules that apply:
    3.11     Sweet U Staten Island LLC                                                              Schedule D, line
    6        24 Mill Pond Road, Unit #16                                                            Schedule E/F, line  4.23
             Granby, CT 06035
                                                                                                    Schedule G
                                                                                                 First Data Merchant Services



    3.11     Sweet U Staten Island LLC                                                              Schedule D, line
    7        24 Mill Pond Road, Unit #16                                                            Schedule E/F, line  4.24
             Granby, CT 06035
                                                                                                    Schedule G
                                                                                                 First Data Merchant Services



    3.11     Sweet U Staten Island LLC                                                             Schedule D, line
    8        24 Mill Pond Road, Unit #16                                                           Schedule E/F, line 4.47
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 New York Registered Agent.Com



    3.11     Sweet U Staten Island LLC                                                             Schedule D, line
    9        24 Mill Pond Road, Unit #16                                                           Schedule E/F, line  4.48
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 New York State Insurance Fund



    3.12     Sweet U Staten Island LLC                                                             Schedule D, line
    0        24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    4.65
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Webster Bank



    3.12     Sweet U Staten Island LLC                                                             Schedule D, line
    1        24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    4.62
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 The Nutty Bavarian



    3.12     Sweet U Staten Island LLC                                                             Schedule D, line
    2        24 Mill Pond Road, Unit #16                                                           Schedule E/F, line 4.26
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 GGP-Buckland Hills Mall, LLC



    3.12     Sweet U Staten Island LLC                                                             Schedule D, line
    3        c/o Jeffrey Schwartzman                                                               Schedule E/F, line   4.36
             24 Mill Pond Road, Unit 16
                                                                                                   Schedule G
             Granby, CT
                                                                                                 Hartford Financial Services




Official Form 106H                                                           Schedule H: Your Codebtors                              Page 16 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19     Entered 12/11/19 14:33:39             Page 72 of 110

 Debtor 1 Jeffrey C. Schwartzman                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                                                                                                 Check all schedules that apply:
    3.12     Sweet U Taubman LLC                                                                   Schedule D, line
    4        24 Mill Pond Road, Unit #16                                                           Schedule E/F, line   4.60
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 The Hartford Financial Services Group



    3.12     Sweet U Taubman LLC                                                                   Schedule D, line
    5        24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    4.51
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Pronto Printers



    3.12     Sweet U Taubman LLC                                                                   Schedule D, line
    6        24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    4.41
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Lakeside Electric



    3.12     Sweet U Taubman LLC                                                                    Schedule D, line
    7        24 Mill Pond Road, Unit #16                                                            Schedule E/F, line  4.22
             Granby, CT 06035
                                                                                                    Schedule G
                                                                                                 First Data Global Leasing



    3.12     Sweet U Taubman LLC                                                                   Schedule D, line
    8        24 Mill Pond Road, Unit #16                                                           Schedule E/F, line 2.1
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Department of Revenue Services



    3.12     Sweet U Taubman LLC                                                                   Schedule D, line
    9        24 Mill Pond Road, Unit #16                                                           Schedule E/F, line    4.72
             Granby, CT 06035
                                                                                                   Schedule G
                                                                                                 Webster Bank



    3.13     Ronald Bromberg                                                                        Schedule D, line
    0        417 Beechwood Place                                                                    Schedule E/F, line
             Westfield, NJ 07090
                                                                                                    Schedule G     2.2
                                                                                                 First Data



    3.13     Ronald Bromberg                                                                        Schedule D, line
    1        417 Beechwood Place                                                                    Schedule E/F, line
             Westfield, NJ 07090
                                                                                                    Schedule G     2.3
                                                                                                 First Data Global Leasing




Official Form 106H                                                           Schedule H: Your Codebtors                              Page 17 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19     Entered 12/11/19 14:33:39             Page 73 of 110

 Debtor 1 Jeffrey C. Schwartzman                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                                                                                                 Check all schedules that apply:
    3.13     Ronald Bromberg                                                                        Schedule D, line
    2        417 Beechwood Place                                                                    Schedule E/F, line
             Westfield, NJ 07090
                                                                                                    Schedule G     2.4
                                                                                                 First Data Global Leasing



    3.13     Sharon Schwartzman                                                                    Schedule D, line
    3        718 Arbor View                                                                        Schedule E/F, line
             Pompton Plains, NJ 07444-1531
                                                                                                   Schedule G     2.9
                                                                                                 Mazda American Credit



    3.13     Sweet U BDL LLC                                                                        Schedule D, line
    4        24 Mill Pond Road, Unit #16                                                            Schedule E/F, line
             Granby, CT 06035
                                                                                                    Schedule G     2.5
                                                                                                 First Data Global Leasing



    3.13     Sweet U BDL LLC                                                                        Schedule D, line
    5        24 Mill Pond Road, Unit #16                                                            Schedule E/F, line
             Granby, CT 06035
                                                                                                    Schedule G     2.6
                                                                                                 First Data Global Leasing



    3.13     Sweet U Providence Place LLC                                                           Schedule D, line
    6        24 Mill Pond Road, Unit #16                                                            Schedule E/F, line
             Granby, CT 06035
                                                                                                    Schedule G      2.8
                                                                                                 Infinity Financial Services



    3.13     Sweet U Providence Place LLC                                                           Schedule D, line
    7        24 Mill Pond Road, Unit #16                                                            Schedule E/F, line
             Granby, CT 06035
                                                                                                    Schedule G     2.2
                                                                                                 First Data Global Leasing



    3.13     Sweet U Staten Island LLC                                                              Schedule D, line
    8        24 Mill Pond Road, Unit #16                                                            Schedule E/F, line
             Granby, CT 06035
                                                                                                    Schedule G     2.3
                                                                                                 First Data Global Leasing



    3.13     Sweet U Taubman LLC                                                                    Schedule D, line
    9        24 Mill Pond Road, Unit #16                                                            Schedule E/F, line
             Granby, CT 06035
                                                                                                    Schedule G     2.4
                                                                                                 First Data Global Leasing




Official Form 106H                                                           Schedule H: Your Codebtors                              Page 18 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case 19-22088               Doc 1      Filed 12/11/19         Entered 12/11/19 14:33:39                    Page 74 of 110



Fill in this information to identify your case:

Debtor 1                      Jeffrey C. Schwartzman

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF CONNECTICUT

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
                                                                      Not employed                               Not employed
       information about additional
       employers.
                                             Occupation            Reginal Territory Manager
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       AAA

       Occupation may include student        Employer's address
                                                                   Farmington Avenue
       or homemaker, if it applies.
                                                                   West Hartford, CT

                                             How long employed there?         2 weeks

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $             0.00     $               N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$              N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $          0.00            $        N/A




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 19-22088            Doc 1        Filed 12/11/19           Entered 12/11/19 14:33:39                          Page 75 of 110


Debtor 1   Jeffrey C. Schwartzman                                                                Case number (if known)



                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               N/A
     5e.    Insurance                                                                     5e.        $              0.00     $               N/A
     5f.    Domestic support obligations                                                  5f.        $              0.00     $               N/A
     5g.    Union dues                                                                    5g.        $              0.00     $               N/A
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $               N/A
     8b. Interest and dividends                                                           8b.        $              0.00     $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $               N/A
     8d. Unemployment compensation                                                        8d.        $              0.00     $               N/A
     8e. Social Security                                                                  8e.        $              0.00     $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                 N/A
     8g. Pension or retirement income                                                     8g. $                     0.00   $                 N/A
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                 N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00     $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $                 0.00 + $              N/A = $             0.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                  0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $            0.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Debtor's Job Separation commenced on 4/26/19. Will receive 6 weeks of severance pay for a total of
                             $14,423.04 minus taxes and applicable withholdings.




Official Form 106I                                                     Schedule I: Your Income                                                     page 2
         Case 19-22088                 Doc 1        Filed 12/11/19                 Entered 12/11/19 14:33:39                      Page 76 of 110



Fill in this information to identify your case:

Debtor 1                 Jeffrey C. Schwartzman                                                             Check if this is:
                                                                                                                An amended filing
Debtor 2                                                                                                        A supplement showing postpetition chapter
(Spouse, if filing)                                                                                             13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF CONNECTICUT                                                     MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for    Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............     Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                                                                                      Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                           4. $                            1,662.00

      If not included in line 4:

      4a. Real estate taxes                                                                                4a.    $                                0.00
      4b. Property, homeowner’s, or renter’s insurance                                                     4b.    $                                6.42
      4c. Home maintenance, repair, and upkeep expenses                                                    4c.    $                                0.00
      4d. Homeowner’s association or condominium dues                                                      4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                            5.    $                                0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
        Case 19-22088                 Doc 1         Filed 12/11/19               Entered 12/11/19 14:33:39                         Page 77 of 110


Debtor 1     Jeffrey C. Schwartzman                                                                    Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 160.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  30.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 500.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                750.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                125.00
10.   Personal care products and services                                                    10. $                                                   0.00
11.   Medical and dental expenses                                                            11. $                                                  50.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 200.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                   17.71
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  154.99
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal Property Taxes                                                       16. $                                                  92.78
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  455.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                  676.12
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                              1,083.33
19.   Other payments you make to support others who do not live with you.                         $                                                 0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       5,963.35
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       5,963.35
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                                   0.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              5,963.35

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                             -5,963.35

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: $250/Week Child Support=$1,083.33/Month
                          Alimony ended July 2019/$3,000 lump sum in July 2019.
                          Debtor is surrendering the Chevy Suburban=$676.12/Month




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
              Case 19-22088                  Doc 1          Filed 12/11/19        Entered 12/11/19 14:33:39                    Page 78 of 110




 Fill in this information to identify your case:

 Debtor 1                    Jeffrey C. Schwartzman
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF CONNECTICUT

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Jeffrey C. Schwartzman                                                X
              Jeffrey C. Schwartzman                                                    Signature of Debtor 2
              Signature of Debtor 1

              Date       December 11, 2019                                              Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 19-22088                  Doc 1          Filed 12/11/19             Entered 12/11/19 14:33:39                      Page 79 of 110



 Fill in this information to identify your case:

 Debtor 1                  Jeffrey C. Schwartzman
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF CONNECTICUT

 Case number
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                              4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                            Dates Debtor 2
                                                                lived there                                                                    lived there
        9 Rockwell Court                                        From-To:                        Same as Debtor 1                                  Same as Debtor 1
        South Windsor, CT 06074                                 2014-1/2017                                                                    From-To:



        114 Oxford Drive                                        From-To:                        Same as Debtor 1                                  Same as Debtor 1
        South Windsor, CT 06074                                 1/2017 - 12/2018                                                               From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19             Entered 12/11/19 14:33:39                      Page 80 of 110
 Debtor 1      Jeffrey C. Schwartzman                                                                      Case number (if known)



                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income         Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.     (before deductions
                                                                                    exclusions)                                              and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $52,136.02           Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For last calendar year:                              Wages, commissions,                       $75,457.31           Wages, commissions,
 (January 1 to December 31, 2018 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                      Wages, commissions,                       $78,037.43           Wages, commissions,
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                  Wages, commissions,                      $-165,686.00           Wages, commissions,
 (January 1 to December 31, 2017 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                     Wages, commissions,                       $-68,099.00           Wages, commissions,
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                     Wages, commissions,                       $-95,230.00           Wages, commissions,
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                     Wages, commissions,                       $-39,107.00           Wages, commissions,
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                     Wages, commissions,                       $-12,569.00           Wages, commissions,
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                     Wages, commissions,                       $-90,852.00           Wages, commissions,
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                  Debtor 1                                                         Debtor 2



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19             Entered 12/11/19 14:33:39                     Page 81 of 110
 Debtor 1      Jeffrey C. Schwartzman                                                                      Case number (if known)



                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Unemployment                                              $12,209.00
 the date you filed for bankruptcy:   Compensation

                                                   Bose 401k                                      $2,100.00


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                         No.       Go to line 7.
                         Yes     List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         No.       Go to line 7.
                         Yes       List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19             Entered 12/11/19 14:33:39                        Page 82 of 110
 Debtor 1      Jeffrey C. Schwartzman                                                                      Case number (if known)



 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                          Status of the case
       Case number
       GGP-Providence Place, LLC vs.                            Collection                  Superior Court                               Pending
       Bromberg and Jeffrey                                                                 Licht Judicial Complex                       On appeal
       Schwartzman                                                                          Providence/Bristol County
                                                                                                                                         Concluded
       PC-2019-0098                                                                         250 Benefit Street
                                                                                            Providence, RI 02903

       Schwartzman, Jennifer, M. v.                             Dissolution of              Hartford Superior Court                      Pending
       Schwartzman, Jeffrey, C.                                 Marriage                    95 Washington Street                         On appeal
       HHD-FA14-4075446-S                                                                   Hartford, CT 06106
                                                                                                                                         Concluded

                                                                                                                                     1/29/2016 Judgment of
                                                                                                                                     Dissolution

       GGP-Providence Place, LLC v.                             Rental Lease                Superior Court                               Pending
       Sweet U Providence Place, LLC                                                        Licht Judicial Complex                       On appeal
       6CA-2018-12953                                                                       Providence/Bristol County
                                                                                                                                         Concluded
                                                                                            250 Benefit Street
                                                                                            Providence, RI 02903

       Trimark United East, LLC v. Sweet                        Collections                 Hartford Superior Court                      Pending
       U - I95                                                                              95 Washington Street                         On appeal
       HHD-CV18-5054890-S                                                                   Hartford, CT 06106
                                                                                                                                         Concluded

                                                                                                                                     2/8/2019 Judgment of
                                                                                                                                     Dismissal

       Guardian Self-Storage v. Jeffrey                         Small                       Wrentham District Court                      Pending
       Schwartzman                                              Claims/Storage              60 East Street                               On appeal
       1957SC000400                                             Fees and Costs              Wrentham, MA 02093
                                                                                                                                         Concluded

                                                                                                                                     Judgment-small claims


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                        Value of the
                                                                                                                                                             property
                                                                Explain what happened
       GM Financial Leasing                                     Chevrolet Suburban leased by Sweet U                          5-20-19                      Unknown
       Attn: President                                          BDL LLC
       Po Box 75143
       Phoenix, AZ 85062                                             Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19             Entered 12/11/19 14:33:39                      Page 83 of 110
 Debtor 1      Jeffrey C. Schwartzman                                                                      Case number (if known)



11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was             Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
        No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:
       Hartspin Fountation                                           used personal property                                   2018                     $1,500.00
       West Springfield, MA 01089

       Person's relationship to you: none


14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                                                                                  loss                           lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19             Entered 12/11/19 14:33:39                      Page 84 of 110
 Debtor 1      Jeffrey C. Schwartzman                                                                      Case number (if known)



       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Grafstein & Arcaro, LLC                                                                                                1/25/2019                 $2,500.00
       114 West Main Street, Suite 105
       New Britain, CT 06051
       Ivor & Sharon Schwartzman

       Grafstein & Arcaro, LLC                                                                                                8-29-2019                 $2,500.00
       114 West Main Street, Suite 105
       New Britain, CT 06051


       Grafstein & Arcaro, LLC                                                                                                7/18/2019                 $2,500.00
       114 West Main Street, Suite 105
       New Britain, CT 06051


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you
       Marano & Sons Auto Sales, Inc.                                Transfer to Lislie Zack in of              Payment of outstanding          2-6-2019
       150 South Avenue                                              2014 Ford Mustang                          car loan with Ally
       Garwood, NJ 07027                                             1ZVBP8EM6E5224802                          Financial 628926836072

       None

       David Zack                                                    Quit Claim Deed-recorded on                114 Oxford Drive                4/3/2019
       Rumson, NJ                                                    April 3, 2019, volume 2697                 South Windsor, CT
                                                                     page 139 of South Windsor                  06074
       Girlfriend's father                                           Land Records

       Infinity Financial Services                                   2017 Infiniti QX60                         Voluntary Surrendered           December 2019
       Attn: President                                               #29009988157
       Po Box 660360
       Dallas, TX 75266-0360



       Finacier                                                      2017 Chevrolet Surburban                   Voluntary Surrendered           June 2019




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19             Entered 12/11/19 14:33:39                     Page 85 of 110
 Debtor 1      Jeffrey C. Schwartzman                                                                      Case number (if known)



       Person Who Received Transfer                                  Description and value of                   Describe any property or     Date transfer was
       Address                                                       property transferred                       payments received or debts   made
                                                                                                                paid in exchange
       Person's relationship to you
       Purchaser                                                     I-95 Equipment                             $8,500 used funds to         2019
                                                                                                                pay taxes

       None


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                       Date Transfer was
                                                                                                                                             made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of           Type of account or           Date account was          Last balance
       Address (Number, Street, City, State and ZIP             account number             instrument                   closed, sold,         before closing or
       Code)                                                                                                            moved, or                      transfer
                                                                                                                        transferred
       Webster Bank                                             XXXX-0208                     Checking                  Business                    $-1,700.00
       Attn: President                                                                        Savings
                                                                                                                        Checking -
       Po Box 1809                                                                                                      1/4/2019
                                                                                              Money Market
       Hartford, CT 06144-1809
                                                                                              Brokerage
                                                                                              Other

       Citizens Bank                                            XXXX-2657                     Checking                  4/23/2019                     $-250.57
       Attn: President                                                                        Savings
       1 Citizens Drive
                                                                                              Money Market
       Riverside, RI 02915
                                                                                              Brokerage
                                                                                              Other

       Citizens Bank                                            XXXX-5351                     Checking                  10/12/2018                         $0.00
       Attn: President                                                                        Savings
       1 Citizens Drive
                                                                                              Money Market
       Riverside, RI 02915
                                                                                              Brokerage
                                                                                              Other

       Webster Bank                                             XXXX-9633                     Checking                  2/1/2019                    $-1,702.14
       Attn: President                                                                        Savings
       145 Bank Street
                                                                                              Money Market
       Waterbury, CT 06702
                                                                                              Brokerage
                                                                                              Other

       Webster Bank                                             XXXX-3215                     Checking                  4/16/2019                     $-244.69
       Attn: President                                                                        Savings
       145 Bank Street
                                                                                              Money Market
       Waterbury, CT 06702
                                                                                              Brokerage
                                                                                              Other


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19             Entered 12/11/19 14:33:39                     Page 86 of 110
 Debtor 1      Jeffrey C. Schwartzman                                                                      Case number (if known)



       Name of Financial Institution and                        Last 4 digits of           Type of account or           Date account was         Last balance
       Address (Number, Street, City, State and ZIP             account number             instrument                   closed, sold,        before closing or
       Code)                                                                                                            moved, or                     transfer
                                                                                                                        transferred
       Webster Bank                                             XXXX-6487                     Checking                  10/16/2018                   $-127.00
       Attn: President                                                                        Savings
       145 Bank Street
                                                                                              Money Market
       Waterbury, CT 06702
                                                                                              Brokerage
                                                                                              Other

       Webster Bank                                             XXXX-2770                     Checking                  1/15/2019                  $-1,838.98
       Attn: President                                                                        Savings
       145 Bank Street
                                                                                              Money Market
       Waterbury, CT 06702
                                                                                              Brokerage
                                                                                              Other

       Webster Bank                                             XXXX-7793                     Checking                  8/21/2018                    $-532.19
       Attn: President                                                                        Savings
       145 Bank Street
                                                                                              Money Market
       Waterbury, CT 06702
                                                                                              Brokerage
                                                                                              Other

       Webster Bank                                             XXXX-7867                     Checking                  10/1/2018                    $-552.27
       Attn: President                                                                        Savings
       145 Bank Street
                                                                                              Money Market
       Waterbury, CT 06702
                                                                                              Brokerage
                                                                                              Other

       Webster Bank                                             XXXX-0198                     Checking                  8/14/2018                     $957.11
       Attn: President                                                                        Savings
       145 Bank Street
                                                                                              Money Market
       Waterbury, CT 06702
                                                                                              Brokerage
                                                                                              Other

       Webster Bank                                             XXXX-3206                     Checking                  3/26/2019                    $-862.69
       Attn: President                                                                        Savings
       145 Bank Street
                                                                                              Money Market
       Waterbury, CT 06702
                                                                                              Brokerage
                                                                                              Other

       Santander                                                XXXX-6568                     Checking                  2/2019                          $42.93
       Attn: President                                                                        Savings
       PO Box 12646
                                                                                              Money Market
       Reading, PA 19612-2646
                                                                                              Brokerage
                                                                                              Other

       Bose                                                     XXXX-                         Checking                  11/20/19                    $2,100.00
                                                                                              Savings
                                                                                              Money Market
                                                                                              Brokerage
                                                                                              Other 401k




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19                 Entered 12/11/19 14:33:39                     Page 87 of 110
 Debtor 1      Jeffrey C. Schwartzman                                                                           Case number (if known)



21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                 Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                              have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                      have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

       Cubesmart                                                                                                                                    No
       282 Chapel Road                                                                                                                              Yes
       South Windsor, CT 06074


 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                        Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

       Mazda American Credit                                         114 Oxford Drive                           2019 Mazda CX5                         Unknown
       Attn: President                                               South Windsor, CT 06074
       PO Box 55000
       Detroit, MI 48255-1939


 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you     Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19                 Entered 12/11/19 14:33:39                     Page 88 of 110
 Debtor 1      Jeffrey C. Schwartzman                                                                           Case number (if known)



25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                   Status of the
       Case Number                                                   Name                                                                            case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                            Describe the nature of the business                  Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                     Dates business existed
       Sweet U Staten Island LLC                                Retail Sales                                         EIN:       XX-XXXXXXX

                                                                Timothy McCarthy, CPA                                From-To    8-18-2017 to 2018

       Sweet U Providence Place LLC                             Retail Sales                                         EIN:       XX-XXXXXXX

                                                                Timothy McCarthy, CPA                                From-To    1-18-2017 to 2018

       SweetU I-95 LLC                                          Retail Sales                                         EIN:       5123

                                                                Tim McCarthy, CPA                                    From-To    none

       SweetU - Buckland Hills                                  Retail Sales                                         EIN:       XX-XXXXXXX

                                                                Tim McCarthy, CPA                                    From-To    1-1-2017 to 2018

       Sweet U BDL, LLC                                         Sales - Retail                                       EIN:       XX-XXXXXXX

                                                                Tim McCarthy                                         From-To    10-1-2015 to 2019

       Sweet U Taubman LLC                                      Sales - Retail                                       EIN:       XX-XXXXXXX

                                                                Tim McCarthy                                         From-To    7-14-2017 to 2018




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-22088                    Doc 1         Filed 12/11/19             Entered 12/11/19 14:33:39                    Page 89 of 110
 Debtor 1      Jeffrey C. Schwartzman                                                                      Case number (if known)



28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                    Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Jeffrey C. Schwartzman
 Jeffrey C. Schwartzman                                                  Signature of Debtor 2
 Signature of Debtor 1

 Date      December 11, 2019                                             Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
              Case 19-22088                  Doc 1          Filed 12/11/19         Entered 12/11/19 14:33:39            Page 90 of 110


 Fill in this information to identify your case:

 Debtor 1                Jeffrey C. Schwartzman
                         First Name                         Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF CONNECTICUT

 Case number
 (if known)                                                                                                                 Check if this is an
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                               12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?

    Creditor's                                                              Surrender the property.                        No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a           Yes
    Description of                                                          Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:

    Creditor's                                                              Surrender the property.                        No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a           Yes
    Description of                                                          Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:

    Creditor's                                                              Surrender the property.                        No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a           Yes
    Description of                                                          Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:

    Creditor's                                                              Surrender the property.                        No



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                             page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19         Entered 12/11/19 14:33:39                     Page 91 of 110


 Debtor 1      Jeffrey C. Schwartzman                                                                 Case number (if known)


    name:                                                                   Retain the property and redeem it.                          Yes
                                                                            Retain the property and enter into a
    Description of                                                          Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Connecticut Airport Authority (CAA)                                                                 No

                                                                                                                                  Yes

 Description of leased        Lease-BDL Airport
 Property:

 Lessor's name:               First Data Global Leasing                                                                           No

                                                                                                                                  Yes

 Description of leased        Lease #052-1453170-000
 Property:

 Lessor's name:               First Data Global Leasing                                                                           No

                                                                                                                                  Yes

 Description of leased        Lease #052-1468988-000
 Property:

 Lessor's name:               First Data Global Leasing                                                                           No

                                                                                                                                  Yes

 Description of leased        Lease #052-1468987-000
 Property:

 Lessor's name:               First Data Global Leasing                                                                           No

                                                                                                                                  Yes

 Description of leased        Lease #052-1277640-000
 Property:

 Lessor's name:               First Data Global Leasing                                                                           No

                                                                                                                                  Yes

 Description of leased        Lease #052-1277918-000
 Property:

 Lessor's name:               General Growth Properties/Brookfield

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19         Entered 12/11/19 14:33:39                  Page 92 of 110


 Debtor 1      Jeffrey C. Schwartzman                                                                Case number (if known)


                                                                                                                              No

                                                                                                                              Yes
 Description of leased        Lease $22,303.49
 Property:



 Lessor's name:               Mazda American Credit                                                                           No

                                                                                                                              Yes

 Description of leased        2019 Mazda CX5
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Jeffrey C. Schwartzman                                                   X
       Jeffrey C. Schwartzman                                                           Signature of Debtor 2
       Signature of Debtor 1

       Date        December 11, 2019                                                Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                             page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19     Entered 12/11/19 14:33:39                 Page 93 of 110


Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19     Entered 12/11/19 14:33:39                    Page 94 of 110



        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19     Entered 12/11/19 14:33:39                Page 95 of 110

        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19     Entered 12/11/19 14:33:39                Page 96 of 110

                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19         Entered 12/11/19 14:33:39                Page 97 of 110
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                         District of Connecticut
 In re       Jeffrey C. Schwartzman                                                                           Case No.
                                                                                   Debtor(s)                  Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     7,165.00
             Prior to the filing of this statement I have received                                        $                     7,165.00
             Balance Due                                                                                  $                        0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):           Ivor and Sharon Schwartzman $2,500.00

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     December 11, 2019                                                             /s/ Joel M. Grafstein
     Date                                                                          Joel M. Grafstein ct06191
                                                                                   Signature of Attorney
                                                                                   Grafstein & Arcaro, LLC
                                                                                   114 West Main Street
                                                                                   Suite 105
                                                                                   New Britain, CT 06051
                                                                                   (860) 674-8003 Fax: (860) 676-9168
                                                                                   Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 19-22088                    Doc 1          Filed 12/11/19     Entered 12/11/19 14:33:39     Page 98 of 110




                                                               United States Bankruptcy Court
                                                                     District of Connecticut
 In re      Jeffrey C. Schwartzman                                                                Case No.
                                                                                Debtor(s)         Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date: December 11, 2019                                             /s/ Jeffrey C. Schwartzman
                                                                     Jeffrey C. Schwartzman
                                                                     Signature of Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
    Case 19-22088 Doc 1   Filed 12/11/19   Entered 12/11/19 14:33:39   Page 99 of 110
       Pg. 1 of 12


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      Aetna Pharmacy Management
                      P.O. Box 741940
                      Atlanta, GA 30374


                      Ally Financial
                      Attn: President
                      PO Box 380901
                      Minneapolis, MN 55438-0901


                      Ally Financial
                      Attn: President
                      200 Renaissance Center
                      Detroit, MI 48243


                      Altus GTS Inc.
                      Attn: President
                      2400 Veterans Memorial Blvd, Ste 300
                      Kenner, LA 70062


                      American Express
                      Attn: President
                      PO Box 1270
                      Newark, NJ 07101-1270


                      Anne Zack
                      29 Circle Drive
                      Rumson, NJ 07760


                      Anthem Blue Cross and Blue Shield
                      Attn: President
                      108 Leigus Road
                      Wallingford, CT 06492


                      Attorney Richard Healy
                      One State Street
                      Hartford, CT 06103


                      Aubrey Law Firm
                      Attn: Henry Veasley III
                      12 Powder Springs St., Suite 240
                      Marietta, GA 30064


                      Audit Systems Inc.
                      Attn: President
                      3696 Ulmerton Road, Suite 200
                      Clearwater, FL 33762
Case 19-22088 Doc 1    Filed 12/11/19   Entered 12/11/19 14:33:39   Page 100 of 110
   Pg. 2 of 12



                      Axis Communications, Inc.
                      Attn: Member
                      300 Apollo Drive
                      Chelmsford, MA 01824


                      Brown & Joseph, LLC
                      Attn: Partner
                      Po Box 59838
                      Schaumburg, IL 60159-0838


                      Cantor Colburn LLP
                      Attn: President
                      20 Church Street
                      Hartford, CT 06103


                      Cantor Colburn, LLP
                      Attn: Member
                      20 Church Street, 22nd Floor
                      Hartford, CT 06103-3207


                      Chase
                      Attn: President
                      PO Box 15298
                      Wilmington, DE 19850-5298


                      Citi
                      Attn: President
                      PO Box 6190
                      Sioux Falls, SD 57117


                      Citizens Bank
                      Attn: President
                      Po Box 42002
                      Providence, RI 02940


                      CNA Insurance
                      Attn: President
                      Po Box 790094
                      Saint Louis, MO 63179-0094


                      Columbia Gas of Massachuessetts
                      Attn: President
                      Po Box 742514
                      Cincinnati, OH 45274-2514
Case 19-22088 Doc 1    Filed 12/11/19   Entered 12/11/19 14:33:39   Page 101 of 110
   Pg. 3 of 12



                      Connecticut Airport Authority (CAA)
                      Attn: President
                      334 Ella Grasso Turnpike, Suite 160
                      Windsor Locks, CT 06096


                      Constar Financial Services, LLC
                      Attn: Member
                      10400 N. 25th Avenue, Suite 100
                      Phoenix, AZ 85021


                      Cox Communications
                      Attn: President
                      Po Box 9001085
                      Louisville, KY 40290-1085


                      Credit Collection Services
                      Attn: Manager
                      725 Canton Street
                      Norwood, MA 02062


                      Credit Protection Association, LP
                      Attn: President
                      Po Box 802068
                      Dallas, TX 75380-2068


                      Cube Smart
                      Attn: President
                      23 South Main Street
                      East Windsor, CT 06088


                      David Zack
                      29 Circle Drive
                      Rumson, NJ 07760


                      Department of Revenue Services
                      State of Connecticut
                      Twenty Five Sigourney Street
                      P.O. Box 5088
                      Hartford, CT 06106


                      Eckert Seamans Cherin & Mellott, LLC
                      Christian B.W. Stephens, Esq.
                      Two International Place, 16th Floor
                      Boston, MA 02110
Case 19-22088 Doc 1    Filed 12/11/19   Entered 12/11/19 14:33:39   Page 102 of 110
   Pg. 4 of 12



                      Eighth Utilities District
                      Attn: Manager
                      18 Main Street
                      Manchester, CT 06042


                      Eversource
                      Attn: President
                      Po Box 650032
                      Dallas, TX 75265-0032


                      First Data Global Leasing
                      Attn: President
                      Po Box 173845
                      Denver, CO 80217


                      First Data Merchant Services
                      Attn: President
                      4000 Coral Ridge Drive, C-230
                      Coral Springs, FL 33065


                      First Data Merchant Services
                      Attn: President
                      Po Box 17548
                      Denver, CO 80217-7548


                      General Growth Properties/Brookfield
                      Attn: President


                      Genpact, LLC
                      Attn: President
                      Po Box 727
                      Wilkes Barre, PA 18703


                      GGP-Buckland Hills Mall, LLC
                      Attn: Managing Member
                      110 N. Wacker Drive
                      Chicago, IL 60606


                      GGP-Providence Place, LLC
                      Attn: Member
                      350 N. Wacker Drive
                      Chicago, IL 60654-1607
Case 19-22088 Doc 1    Filed 12/11/19   Entered 12/11/19 14:33:39   Page 103 of 110
   Pg. 5 of 12



                      GGP-Staten Island Mall, LLC
                      Attn: Managing Member
                      110 N. Wacker Drive
                      Chicago, IL 60606


                      GMAC
                      P.O. Box 78234
                      Phoenix, AZ 85062-8234


                      Golden Rule/United Healthcare
                      Attn: President
                      Po Box 740209
                      Cincinnati, OH 45274-0209


                      Goodhire
                      Infection Risk Solutions, LLC
                      Attn: President
                      555 Twin Dolphin Drive, #200
                      Redwood City, CA 94065


                      Google LLC
                      Attn: President
                      1600 Amphitheatre Parkway
                      Mountain View, CA 94043


                      Granite Communications
                      Attn: President
                      100 Newport Avenue Extension
                      Quincy, MA 02171


                      Griggs & Browne Pest Control
                      Attn: Manager
                      175 Niantic Avenue
                      Providence, RI 02907


                      Guardian Self Storage
                      Attn: Manager
                      106 Washington Street
                      Foxboro, MA 02035


                      Hartford Financial Services
                      c/o Brown & Joseph, LLC
                      One Pierce Place, Suite 700W
                      Itasca, IL 60143
Case 19-22088 Doc 1    Filed 12/11/19   Entered 12/11/19 14:33:39   Page 104 of 110
   Pg. 6 of 12



                      Hartford HealthCare
                      Attn: President
                      PO Box 419032
                      Boston, MA 02241-9032


                      Hunter Warfield
                      Attn: President
                      4620 Woodland Corporate Blvd.
                      Tampa, FL 33614


                      Infinity Financial Services
                      Attn: President
                      Po Box 660360
                      Dallas, TX 75266-0360


                      Internal Revenue Service
                      PO Box 7346
                      Philadelphia, PA 19101-7346


                      J.H. LaPierre, Jr. & Son, LLC
                      Attn: Member
                      6 Arlington Road
                      Windsor Locks, CT 06096


                      Kabbage
                      Attn: President
                      Po Box 77081
                      Atlanta, GA 30357


                      Kurtis Lavoie
                      92 Simms Road
                      Berlin, CT 06037


                      Lakeside Electric
                      Attn: Manager
                      123 Secret Lake Road
                      Avon, CT 06001


                      Law Office of Keith Yagaloff & Associate
                      Attn: Keith Yagaloff, Esq.
                      1343 Sullivan Avenue
                      South Windsor, CT 06074


                      Leslie Herman
                      114 Oxford Drive
                      South Windsor, CT 06074
Case 19-22088 Doc 1    Filed 12/11/19   Entered 12/11/19 14:33:39   Page 105 of 110
   Pg. 7 of 12



                      Maryland Plastics Inc.
                      Attn: President
                      251 East Central Avenue
                      Federalsburg, MD 21632


                      Massachusetts Department of Revenue
                      PO Box 7010
                      Boston, MA 02204


                      Mazda American Credit
                      Attn: President
                      PO Box 55000
                      Detroit, MI 48255-1939


                      McCarthy, Burgess & Wolff
                      Attn: Manager
                      26000 Cannon Road
                      Bedford, OH 44146


                      Milestone Payroll Company



                      MRS BPO, LLC.
                      Attn: Member
                      1930 Olney Avenue
                      Cherry Hill, NJ 08003


                      National Grid
                      Attn: President
                      Po Box 960
                      Northborough, MA 01532-0960


                      Nationwide Credit, Inc.
                      Attn: President
                      Po Box 14581
                      Des Moines, IA 50306-3581


                      New York Registered Agent.Com
                      Attn: President
                      90 State Street, Suite 700 Office 40
                      Albany, NY 12207
Case 19-22088 Doc 1    Filed 12/11/19   Entered 12/11/19 14:33:39   Page 106 of 110
   Pg. 8 of 12



                      New York State Department of
                      Taxation and Finance
                      Civil Enforcement Central Office
                      W.A. Harriman Campus
                      Albany, NY 12227


                      New York State Insurance Fund
                      Disability Insurance Benefits
                      Attn: President
                      Po Box 5239
                      New York, NY 10008-5239


                      Nissan-Infiniti LT
                      Attn: President
                      PO Box 660366
                      Dallas, TX 75266-0366


                      Northstar Location Services
                      Attn: President
                      4285 Genesee Street
                      Buffalo, NY 14225-1943


                      On Deck
                      Attn: President
                      901 N. Stuart Street, Suite 700
                      Arlington, VA 22203


                      Penn Credit
                      Attn: President
                      Po Boz 69703
                      Harrisburg, PA 17106-9703


                      Pronto Printers
                      Attn: Manager
                      2406 Berlin Turnpike
                      Newington, CT 06111


                      Receivable Collection Services
                      Attn: President
                      170 Jericho Tpke, Suite 204
                      Floral Park, NY 11001


                      Rhode Island Registered Agent.Com
                      Attn: President
                      One Richmond Square, Suite 125B
                      Providence, RI 02906
Case 19-22088 Doc 1    Filed 12/11/19   Entered 12/11/19 14:33:39   Page 107 of 110
   Pg. 9 of 12



                      Richard Millwater
                      336 37th Street
                      Brooklyn, NY 11232


                      Rome McGuigan, P.C.
                      One State Street
                      Hartford, CT 06103


                      Ronald Bromberg
                      417 Beechwood Place
                      Westfield, NJ 07090


                      Sharon Schwartzman
                      718 Arbor View
                      Pompton Plains, NJ 07444-1531


                      Solomon & Solomon, P.C.
                      Attn: Member
                      5 Columbia Circle
                      P.O. Box 15019
                      Albany, NY 12203


                      Standard Parking/Admin. Parking Building
                      Attn: Manager
                      Bradley International Airport
                      Windsor Locks, CT 06096


                      State of Connecticut
                      Attn: Department of Labor
                      200 Folly Brook Road
                      Wethersfield, CT 06109


                      State of New York
                      Workers' Compensation Bureau
                      Attn: Commissioner
                      P.O. Box 5200
                      Binghamton, NY 13902


                      Sweet U - I95 LLC
                      24 Mill Pond Road, Unit #16
                      Granby, CT 06035


                      Sweet U BDL LLC
                      24 Mill Pond Road, Unit #16
                      Granby, CT 06035
Case 19-22088 Doc 1    Filed 12/11/19   Entered 12/11/19 14:33:39   Page 108 of 110
   Pg. 10 of 12



                      Sweet U Buckland Hills LLC
                      24 Mill Pond Road, Unit #16
                      Granby, CT 06035


                      Sweet U Providence Place LLC
                      24 Mill Pond Road, Unit #16
                      Granby, CT 06035


                      Sweet U Providence, LLC
                      114 Oxford Drive
                      South Windsor, CT 06074


                      Sweet U Simon LLC (Wrentham Village)
                      24 Mill Pond Road, Unit #16
                      Granby, CT 06035


                      Sweet U Staten Island LLC
                      24 Mill Pond Road, Unit #16
                      Granby, CT 06035


                      Sweet U Staten Island LLC
                      c/o Jeffrey Schwartzman
                      24 Mill Pond Road, Unit 16
                      Granby, CT


                      Sweet U Taubman LLC
                      24 Mill Pond Road, Unit #16
                      Granby, CT 06035


                      Synchrony Bank/JCP
                      Attn: President
                      PO Box 965007
                      Orlando, FL 32896-5007


                      The Hartford Financial Services Group
                      Attn: President
                      Po Box 59838
                      Schaumburg, IL 60159-0838


                      The Hitchcock Group, LLC
                      Attn: President
                      600 Sylvan Avenue, Suite 206
                      Englewood Cliffs, NJ 07632
Case 19-22088 Doc 1    Filed 12/11/19   Entered 12/11/19 14:33:39   Page 109 of 110
   Pg. 11 of 12



                      The Leviton Law Firm LTD
                      Attn: Partner
                      3 Golf Center, Suite 361
                      Hoffman Estates, IL 60169


                      The Nutty Bavarian
                      Attn: Manager
                      305 Hickman Drive
                      Sanford, FL 32771


                      The Receivable Management Services, LLC
                      Attn: President
                      Po Box 19646
                      Minneapolis, MN 55419


                      Town of Manchester
                      Collector of Revenue
                      41 Center Street
                      Po Box 191
                      Manchester, CT 06045-0191


                      Town of South Windsor
                      Attn: Tax Collector
                      1540 Sullivan Avenue
                      South Windsor, CT 06074


                      Town of Windsor Locks
                      Tax Collector
                      50 Church Street
                      Windsor Locks, CT 06096


                      Transworld Systems, Inc.
                      Attn: Manager
                      500 Virginia Drive, Suite 514
                      Fort Washington, PA 19034


                      TriMark United East
                      Attn: President
                      505 Collins Street
                      Attleboro, MA 02703


                      Verizon
                      Attn: Manager
                      Po Box 25505
                      Lehigh Valley, PA 18002-5505
Case 19-22088 Doc 1    Filed 12/11/19   Entered 12/11/19 14:33:39   Page 110 of 110
   Pg. 12 of 12



                      Webster Bank
                      Attn: President
                      436 Slater Road
                      New Britain, CT 06053


                      Webster Bank
                      Attn: President
                      145 Bank Street
                      Waterbury, CT 06702


                      Wells Fargo Home Mortgage
                      Attn: President
                      PO Box 10335
                      Des Moines, IA 50306-0335


                      Your Collection Solution, Inc.
                      Attn: President
                      1755 North University Drive
                      Hollywood, FL 33024
